 1   Debra I. Grassgreen (CA Bar No. 169978)
     Miriam Manning (CA Bar No. 178584)
 2   PACHULSKI STANG ZIEHL & JONES LLP
     150 California Street, 15th Floor
 3   San Francisco, CA 94111
     Telephone: (415) 263-7000
 4   Facsimile: (415) 263-7010
     E-mail:    dgrassgreen@pszjlaw.com
 5              mmanning@pszjlaw.com

 6   David J. Bradford (admitted pro hac vice)
     Catherine Steege (admitted pro hac vice)
 7   Terri L. Mascherin (admitted pro hac vice)
     Katharine Ciliberti (admitted pro hac vice)
 8   JENNER & BLOCK LLP
     353 N. Clark St.
 9   Chicago, IL 60654
     Telephone: (312) 222-9350
10   E-mail: dbradford@jenner.com
              csteege@jenner.com
11            tmascherin@jenner.com
              kciliberti@jenner.com
12

13   Counsel for Uber Technologies, Inc.
14
                               UNITED STATES BANKRUPTCY COURT
15                             NORTHERN DISTRICT OF CALIFORNIA
                                    SAN FRANCISCO DIVISION
16
      In re:                                          Bankruptcy Case
17                                                    No. 20-30242 (HLB)
      ANTHONY SCOTT LEVANDOWSKI,                      Chapter 11
18
                                    Debtor.           Adv. Pro. No. 20-03050 (HLB)
19
      ANTHONY LEVANDOWSKI, an individual,             CERTIFICATE OF SERVICE
20
                                    Plaintiff,
21
               v.
22
      UBER TECHNOLOGIES, INC.
23
                                    Defendant.
24

25

26

27

28


    DOCS_LA:336981.1
 Case: 20-03050 85647/001
                     Doc# 202     Filed: 03/29/21   Entered: 03/29/21 21:22:20   Page 1 of 2
 1    STATE OF CALIFORNIA                  )
                                           )
 2    CITY OF LOS ANGELES                  )

 3           I, Sophia Lee, am employed in the city of Los Angeles, State of California. I am over the age
     of 18 and not a party to the within action; my business address is 10100 Santa Monica Blvd., 13th
 4   Floor, Los Angeles, CA 90067.

 5            On March 29, 2021, I caused to be served the following documents in the manner stated
     below:
 6
         UBER TECHNOLOGIES INC.’S ADMINISTRATIVE MOTION TO FILE
 7        PARTIALLY REDACTED MOTION TO STRIKE OR, IN THE ALTERNATIVE,
          MOTION IN LIMINE TO EXCLUDE REBUTTAL EXPERT REPORTS AND
 8        TESTIMONY OF BENJAMIN ROSE AND JOSEPH SHAW AND TO FILE EXHIBIT
          A UNDER SEAL
 9
             DECLARATION OF MIRIAM MANNING IN SUPPORT OF UBER
10            TECHNOLOGIES INC.’S ADMINISTRATIVE MOTION TO FILE PARTIALLY
              REDACTED MOTION TO STRIKE OR, IN THE ALTERNATIVE, MOTION IN
11            LIMINE TO EXCLUDE REBUTTAL EXPERT REPORTS AND TESTIMONY OF
              BENJAMIN ROSE AND JOSEPH SHAW AND TO FILE EXHIBIT A UNDER SEAL
12
             ORDER GRANTING UBER TECHNOLOGIES INC.’S ADMINISTRATIVE
13            MOTION TO FILE PARTIALLY REDACTED MOTION TO STRIKE OR, IN THE
              ALTERNATIVE, MOTION IN LIMINE TO EXCLUDE REBUTTAL EXPERT
14            REPORTS AND TESTIMONY OF BENJAMIN ROSE AND JOSEPH SHAW AND
              TO FILE EXHIBIT A UNDER SEAL
15

16                (BY EMAIL) On March 29, 2021, I caused the above-described document(s) to be
                   sent by e-mail to the parties identified below at the e-mail addresses listed.
17

18               Attorneys for Google LLC                   Attorneys for Anthony S. Levandowski
19
      MUNGER, TOLLES & OLSON LLP                         KELLER BENVENUTTI KIM LLP
20    Thomas B. Walper (thomas.walper@mto.com)           Tobias S. Keller (tkeller@kbkllp.com)
      John W. Berry (john.berry@mto.com)                 Dara L. Silveira (dsilveira@kbkllp.com)
21    Alexander S. Gorin (alex.gorin@mto.com)
22    KEKER, VAN NEST & PETERS LLC                       GOODWIN PROCTER LLP
      Rachael E. Meny (rmeny@keker.com)                  Brett Schuman (bschuman@goodwinlaw.com)
23    Thomas E. Gorman (tgorman@keker.com)               Rachel M. Walsh (rwalsh@goodwinlaw.com)
24    Reid P. Mullen (rmullen@keker.com)                 Hong-An Vu (hvu@goodwinlaw.com)

25           I declare under penalty of perjury, under the laws of the State of California and the United
     States of America that the foregoing is true and correct.
26
              Executed on March 29, 2021 at Los Angeles, California
27
                                                  /s/ Sophia Lee __________________
28                                                Legal Assistant

    DOCS_LA:336981.1
 Case: 20-03050 85647/001
                     Doc# 202      Filed: 03/29/21   Entered: 03/29/21 21:22:20        Page 2 of 2
